Case 19-27439-MBK            Doc 906     Filed 02/05/20 Entered 02/05/20 17:58:00                    Desc Main
                                        Document     Page 1 of 8

 LOWENSTEIN SANDLER LLP
 Arielle B. Adler, Esq. (aadler@lowenstein.com)
 Bruce Buechler, Esq. (bbuechler@lowenstein.com)
 Joseph J. DiPasquale, Esq. (jdipasquale@lowenstein.com)
 Jennifer B. Kimble, Esq. (jkimble@lowenstein.com)
 Kenneth A. Rosen, Esq. (krosen@lowenstein.com)
 Mary E. Seymour, Esq. (mseymour@lowenstein.com)
 One Lowenstein Drive
 Roseland, New Jersey 07068
 (973) 597-2500 (Telephone)
 (973) 597-2400 (Facsimile)

 Counsel to the Debtor and
 Debtor-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


 In re:

 HOLLISTER CONSTRUCTION SERVICES, LLC,1                              Chapter 11

                                                     Debtor.         Case No. 19-27439 (MBK)



                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON FEBRUARY 6, 2020 AT 10:00 A.M. (ET)


 CONTINUED MATTERS

          1.        Motion of Herc Rentals, Inc. For Entry Of An Order (1) Lifting the Automatic
                    Stay Pursuant to 11 U.S.C. §362 and (2) Permitting Herc Rentals, Inc. to Remove
                    its Property from Various Projects (“Herc Stay Relief Motion”) [Docket No. 368;
                    Filed 10/23/19], with respect to the Latitude, Hub and FDU Projects only.

                    Related Documents:

                    a)     Certificate of Service filed by Herc Rentals, Inc. [Docket No. 423; Filed
                           11/6/19]

                    b)     Certificate of Service filed by Arch Insurance Company and Arch
                           Reinsurance Company [Docket No. 465; Filed 11/8/19]


 1
  The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
 Construction Services, LLC (5404).

 37322/2
 02/05/2020 205841494.3
Case 19-27439-MBK    Doc 906    Filed 02/05/20 Entered 02/05/20 17:58:00            Desc Main
                               Document     Page 2 of 8

            c)      Determination of Adjournment Request (Granted) [Docket No. 685; Filed
                    12/19/19]

            d)      Order Granting in Part the Motion of Herc Rentals, Inc. (1) Lifting the
                    Automatic Stay Pursuant to 11 U.S.C. § 362 and (2) Permitting Herc
                    Rentals, Inc. to Remove its Property from Various Projects (“Order
                    Granting Herc’s Motion in Part”) [Docket No. 704; Entered 12/23/19]

            e)      Determination of Adjournment Request (Granted) [Docket No. 722; Filed
                    12/30/19]

            f)      Determination of Adjournment Request (Granted) [Docket No. 758; Filed
                    1/8/20

            g)      Determination of Adjournment Request (Granted) [Docket No. 810; Filed
                    1/15/20]

            h)      Determination of Adjournment Request (Granted) [Docket No. 904; Filed
                    2/5/20]

            Objection Deadline: Originally, November 8, 2019 at 5:00 p.m. (ET) and
            extended for the Debtor to November 14, 2019 at 10:00 a.m. (ET)

            Responses Received:

            i)      Limited Objection and Reservation of Rights by Arch Insurance Company
                    and Arch Reinsurance Company to Herc Stay Relief Motion [Docket No.
                    462; Filed 11/7/19]

            j)      Debtor’s Limited Objection to Herc Stay Relief Motion [Docket No. 503;
                    Filed 11/14/19]

            Status: This portion of the Herc Stay Relief Motion was adjourned from the
            1/16/20 hearing. The Debtor and Herc are negotiating a resolution of this matter,
            with the goal of submitting a consent order at or prior to the hearing. This matter
            is adjourned to February 13, 2020.

            The portion of the Herc Stay Relief Motion concerning the Rutgers Fuel Tank
            only was withdrawn under the Order Granting Herc’s Motion in Part [Docket No.
            704].

      2.    Herc Rentals, Inc.’s Amended Application For Allowance And Payment Of
            Administrative Expense Claim Pursuant To 11 U.S.C. § 503(b)(1)(A) [Docket
            No. 607; Filed 12/5/19]

            Related Documents:

            a)      Application For Allowance And Payment Of Administrative Expense
                    Claim Pursuant To 11 U.S.C. § 503(b)(1)(A) [Docket No. 546; Filed
                    11/20/19]

                                            -2-
Case 19-27439-MBK    Doc 906     Filed 02/05/20 Entered 02/05/20 17:58:00             Desc Main
                                Document     Page 3 of 8

            b)      Determination of Adjournment Request (Granted) [Docket No 715; Filed
                    12/26/19]

            c)      Determination of Adjournment Request (Granted) [Docket No 810; Filed
                    1/15/20]

            d)      Determination of Adjournment Request (Granted) [Docket No 845; Filed
                    1/23/20]

            e)      Affidavit of Service [Docket No.865; Filed 1/27/20]

            f)      Determination of Adjournment Request (Granted) [Docket No. 904; Filed
                    2/5/20]

            Objection Deadline: Originally, December 26, 2019 at 4:00 p.m. (ET), extended
            for the Debtor to January 22, 2020 at 12:00 p.m. (ET).

            Responses Received:

            d)      Debtor’s Objection to Herc Rentals, Inc.’s Application For Allowance
                    And Payment Of Administrative Expense Claim Pursuant To 11 U.S.C. §
                    503(b)(1)(A) [Docket No. 839; Filed 1/22/20].

            Status: The parties are working to reach a resolution of the Motion without
            incurring the expense of litigation. This matter is adjourned to the February 13,
            2020 hearing.

      3.    Third Omnibus Motion for Entry of an Order Authorizing the Debtor to Reject
            Certain Executory Contracts and Unexpired Leases [Docket No. 726; Filed
            12/31/19] (with respect to Cellco Partnership d/b/a Verizon Wireless only).

            Related Documents:

            a)      Affidavit of Service [Docket No. 733; Filed 1/3/20]

            b)      Determination of Adjournment Request (Granted) with respect to Cellco
                    Partnership d/b/a Verizon Wireless only [Docket No. 808; Filed 1/15/20]

            c)      Order Granting Third Omnibus Motion Authorizing the Debtor to Reject
                    Certain Contracts and Leases as to the Halsey Street Office Lease [Docket
                    No. 861; Entered 1/27/20]

            d)      Determination of Adjournment Request (Granted) [Docket No. 905; Filed
                    2/5/20]

            Objection Deadline: Originally, January 16, 2020. Extended for Cellco
            Partnership d/b/a Verizon Wireless to February 19, 2020 at 4:00 p.m. (ET).

            Responses Received:

            e)      None.
                                             -3-
Case 19-27439-MBK    Doc 906    Filed 02/05/20 Entered 02/05/20 17:58:00           Desc Main
                               Document     Page 4 of 8

            Status: The parties are working to reach a resolution of the Motion without
            incurring the expense of litigation. This matter is adjourned to the February 27,
            2020 hearing.

 CONTESTED MATTERS GOING FORWARD

      4.    Debtor's Motion For Entry of Interim And Final Orders (A) Authorizing Use Of
            Cash Collateral, (B) Granting Adequate Protection, (C) Scheduling A Final
            Hearing, And (D) Granting Related Relief [Docket No. 14; Filed 9/11/19].

            Related Documents:

            a)      Application for Expedited Consideration of First Day Matters [Docket No.
                    16; Filed 9/11/19]

            b)      Order regarding Debtor’s Application for Expedited Consideration of First
                    Day Matters [Docket No. 20; Entered 9/11/19]

            c)      Affidavit of Service [Docket No. 47; Filed 9/13/19]

            d)      First Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 90; Entered 9/16/19]

            e)      Affidavit of Service [Docket No. 128; Filed 9/20/19]

            f)      Notice of Filing of Proposed Second Interim Order (I) Authorizing the
                    Use of Cash Collateral, (II) Granting Adequate Protection, (III)
                    Scheduling a Final Hearing and, (IV) Granting Related Relief [Docket No.
                    147; Filed 9/23/19]

            g)      Second Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and, (IV)
                    Granting Related Relief [Docket No. 158; Entered 9/25/19]

            h)      Affidavit of Service [Docket No. 164; Filed 9/25/19]

            i)      Affidavit of Service [Docket No. 194; Filed 9/30/19]

            j)      Third Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and, (IV)
                    Granting Related Relief [Docket No. 219; Entered 10/2/19]

            k)      Notice of Filing of Proposed Fourth Interim Order (I) Authorizing the Use
                    of Cash Collateral, (II) Granting Adequate Protection, (III) Scheduling a
                    Final Hearing and (IV) Granting Related Relief [Docket No. 267; Filed
                    10/7/19]

            l)      Fourth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 338; Entered 10/17/19]
                                            -4-
Case 19-27439-MBK    Doc 906    Filed 02/05/20 Entered 02/05/20 17:58:00          Desc Main
                               Document     Page 5 of 8

            m)      Fifth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 359; Entered 10/22/19]

            n)      Sixth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 463; Entered 11/8/19]

            o)      Affidavit of Service [Docket No. 500; Filed 11/13/19]

            p)      Seventh Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 556; Entered 11/21/19]

            q)      Eighth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 639; Entered 12/12/19]

            r)      Affidavit of Service [Docket No. 712; Filed 12/24/19]

            s)      Notice of Filing of Proposed Form of Ninth Interim Order (I) Authorizing
                    The Use of Cash Collateral, (II) Granting Adequate Protection, (III)
                    Scheduling a Final Hearing, And (IV) Granting Related Relief [Docket
                    No. 680; Filed 12/18/19]

            t)      Ninth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 688; Entered 12/19/19]

            u)      Affidavit of Service [Docket No. 708; Filed 12/23/19]

            v)      Affidavit of Service [Docket No. 712; Filed 12/24/19]

            w)      Tenth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 776; Entered 1/10/20]

            x)      Notice Of Filing Of Eleventh Interim Order (I) Authorizing the Use of
                    Cash Collateral, (II) Granting Adequate Protection, (III) Scheduling a
                    Final Hearing and (IV) Granting Related Relief [Docket No. 812; Filed
                    1/15/20]

            y)      Eleventh Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 821; Entered 1/16/20]

            z)      Notice of Filing of Proposed Twelfth Interim Order (I) Authorizing the
                    Use of Cash Collateral, (II) Granting Adequate Protection, (III)
                    Scheduling a Final Hearing and (IV) Granting Related Relief [Docket No.
                    842; Filed 1/22/20]

                                            -5-
Case 19-27439-MBK    Doc 906    Filed 02/05/20 Entered 02/05/20 17:58:00           Desc Main
                               Document     Page 6 of 8

            aa)     Twelfth Interim Order (I) Authorizing the Use of Cash Collateral, (II)
                    Granting Adequate Protection, (III) Scheduling a Final Hearing and (IV)
                    Granting Related Relief [Docket No. 855; Entered 1/24/20]

            bb)     Affidavit of Service [Docket No. 879; Filed 1/29/20]

            cc)     Amended Twelfth Interim Order (I) Authorizing the Use of Cash
                    Collateral, (II) Granting Adequate Protection, (III) Scheduling a Final
                    Hearing and (IV) Granting Related Relief [Docket No. 885; Entered
                    1/31/20]

            Objection Deadline: Objections may be presented at the hearing.

            Responses Received:

            dd)     Arch Insurance Company and Arch Reinsurance Company’s Limited
                    Objection to Limited Objection to Debtor's Motion for Entry of Interim
                    and Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                    Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                    Related Relief [Docket No. 32; Filed 9/12/19]

            ee)     Jordan Electric Inc.’s Limited Objection to Debtor's Motion for Entry of
                    Interim and Final Orders (A) Authorizing Use of Cash Collateral, (B)
                    Granting Adequate Protection, (C) Scheduling a Final Hearing, and (D)
                    Granting Related Relief [Docket No. 72; Filed 9/15/19]

            ff)     Delcon Builders, Inc. and Pentel Drywall, Inc.’s Limited Objection To
                    Debtor's Motion for Entry of Interim and Final Orders (A) Authorizing
                    Use of Cash Collateral, (B) Granting Adequate Protection, (C) Scheduling
                    a Final Hearing, and (D) Granting Related Relief [Docket No. 73; Filed
                    9/15/19]

            gg)     Sparwick Contracting Inc.’s Limited Objection To Debtor's Motion for
                    Entry of Interim and Final Orders (A) Authorizing Use of Cash Collateral,
                    (B) Granting Adequate Protection, (C) Scheduling a Final Hearing, and
                    (D) Granting Related Relief [Docket No. 86; Filed 9/16/19]

            hh)     10 Minerva Place, L.P. and 10 Minerva Place Housing Development Fund
                    Corporation’s Limited Objection To Debtor's Motion for Entry of Interim
                    and Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                    Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                    Related Relief [Docket No. 141; Filed 9/23/19]

            ii)     5 Bay Street Phase 1 LLC, 5 Bay Street Phase 1 Sponsor Member Inc. and
                    5 Bay Street Phase 3 LLC’s Limited Objection To Debtor's Motion for
                    Entry of Interim and Final Orders (A) Authorizing Use of Cash Collateral,
                    (B) Granting Adequate Protection, (C) Scheduling a Final Hearing, and
                    (D) Granting Related Relief [Docket No. 142; Filed 9/23/19]

            jj)     Delcon Builders, Inc. and Pentel Drywall, Inc.’s Supplemental Objection

                                            -6-
Case 19-27439-MBK      Doc 906    Filed 02/05/20 Entered 02/05/20 17:58:00           Desc Main
                                 Document     Page 7 of 8

                     and Reservation of Rights To Debtor's Motion for Entry of Interim and
                     Final Orders (A) Authorizing Use of Cash Collateral, (B) Granting
                     Adequate Protection, (C) Scheduling a Final Hearing, and (D) Granting
                     Related Relief [Docket No. 143; Filed 9/23/19]

              kk)    Nomad Framing Inc.’s Objection and Reservation of Rights to Debtor’s
                     Continued Motion for Use of Cash Collateral [Docket No. 179; Filed
                     9/27/19]

              ll)    DeSesa Engineering Company, Inc.’s Limited Objection To Debtor's
                     Motion for Entry of Interim and Final Orders (A) Authorizing Use of Cash
                     Collateral, (B) Granting Adequate Protection, (C) Scheduling a Final
                     Hearing, and (D) Granting Related Relief [Docket No. 211; Filed 10/2/19]

              mm)    Objection and Reservation of Rights By Nomad Framing LLC with
                     Respect to Debtor’s Fourth Motion for Entry of Interim and Final Orders
                     (A) Authorizing Use of Cash Collateral; (B) Granting Adequate
                     Protection; (C) Scheduling Final Hearing; And (D) Granting Related
                     Relief [Docket No. 268; Filed 10/7/19]

              Status: This matter is going forward.


 UNCONTESTED MATTERS GOING FORWARD

       5.     Motion for Entry of an Order, Pursuant to Local Bankruptcy Rule 9010-2(b), to
              Withdraw as Attorney of Record [Docket No. 766; Filed 1/9/20]

              Related Documents:

              a)     None.

              Objection Deadline: January 30, 2020.

              Responses Received:

              b)     None.

              Status: This matter is going forward.


 Dated: February 5, 2020                   LOWENSTEIN SANDLER LLP

                                           /s/ Kenneth A. Rosen
                                           Kenneth A. Rosen, Esq.
                                           Bruce Buechler, Esq.
                                           Joseph J. DiPasquale, Esq.
                                           Mary E. Seymour, Esq.
                                           Jennifer B. Kimble, Esq. (pro hac vice)
                                           Arielle B. Adler, Esq.
                                           One Lowenstein Drive

                                              -7-
Case 19-27439-MBK   Doc 906    Filed 02/05/20 Entered 02/05/20 17:58:00      Desc Main
                              Document     Page 8 of 8

                                      Roseland, New Jersey 07068
                                      (973) 597-2500 (Telephone)
                                      (973) 597-2400 (Facsimile)
                                      krosen@lowenstein.com
                                      bbuechler@lowenstein.com
                                      jdipasquale@lowenstein.com
                                      mseymour@lowenstein.com
                                      jkimble@lowenstein.com
                                      aadler@lowenstein.com

                                      Counsel to the Debtor and Debtor-in-Possession




                                        -8-
